DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 02/09/2021.
Claims 1-21 are pending. Claims 1 and 13 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 02/09/2021.  This IDS has been considered.

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Semiconductor memory device with mapping factor generating unit for improving security, service life and reliability”.
6b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected to. 37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention”.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1, 3, 12-13, 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2018/0315484 A1).
Regarding independent claim 1, Ye teaches a semiconductor memory (para [0010]: “semiconductor memory”, see e.g. Fig. 1A: 100, Fig. 2- Fig. 6 for structures, components, functionality), comprising: 
a memory array (“memory cell array”, see e.g. Fig. 1A: 110); 
a row address processing unit (see “address buffer” and function of sending “page address” or “data of an operation address”), configured to output a row address  ( “…address buffer…is configured to receive an address…externally supplied together with …normal…command, and then send the received address to the random sequence generator…”. See e.g. para [0028], para [0005], para [0011]- para [0012], para [0029], lines 1-5); 
a bank address processing unit (“address buffer” and function of sending “block address” or “data of an operation address”), configured to output a bank address (See e.g. para [0028], para [0005], para [0011]- para [0012]); 
a column address processing unit (“address buffer” and function of sending “column address” or “data of an operation address”), configured to output a column address (See e.g. para [0028], para [0005], para [0011]- para [0012]); and 
a mapping factor generating unit (para [0030], lines 1-3: “random sequence generation unit” which is constituted using “combinational logic” and can instantly provide required “random code”, see also para [0011]), configured to generate a mapping factor (para [0030], para [0011]: required “random code”), 
wherein an output of the mapping factor generating unit is coupled to at least one of an output of the row address processing unit, an output of the bank address processing unit, and an output of the column address processing unit (para [0011]: coupled for combination logic operation), and 
the output of the mapping factor generating unit (para [0011]) is further coupled (operably coupled) to the memory array (see e.g. Fig. 3 and Fig. 1A in context of para [0011]-0018]), and 
wherein the memory array receives (in context of para [0018], para [0011]: output of “encoding/ decoding” is sent to array) a result from logical processing performed on the mapping factor and at least one of the row address, the bank address, and the column address (para [0011]: “… performing a combinational logic operation between the random code and the original data…”, see also para [0011]-para [0018]). 
Even though Ye in para [0034]-para [0035] teaches using various algorithm for encoding which requires row address, column address, and bank address and the execution of algorithm is fast when all required addresses are available simultaneously as understood by ordinary skill in the art; Ye is silent with respect to  - distinct/ separate row address processing unit, column address processing unit, and bank address processing unit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use separate row address processing unit, column address processing unit, and bank address processing unit into the apparatus of Ye in order to increase encoding speed and at the same time improve system speed, reliability. (Ye para [0035]).
Regarding claim 3, Ye teaches the semiconductor memory of claim 1, 
wherein the mapping factor generating unit comprises: 
a random number generator having an output serving as the output of the mapping factor generating unit (para [0029]: “mapping coding” and “mapping encoding”), and configured to generate a pseudo random number sequence (para [0018], para [0027], para [0030]), 
wherein the mapping factor comprises the pseudo random number sequence (e.g. para [0027]: “pseudo-random” mapping operation to output code); and 
a controller (e.g. para [0004]: “control logic”), coupled to the random number generator, and configured to control a timing sequence according to which the random number generator generates the pseudo random number sequence (The limitation is conventional and taught by conventional teachings of  Fig. 1E-1F and required clock signals during logic operations and random sequence. See e.g. para [0005]: clock signals).
Regarding claim 12, Ye teaches the semiconductor memory of claim 1, wherein the logic processing is an encryption processing configured to encrypt data in accordance with at least one of the output of the row address processing unit, the output of the bank address processing unit, and the output of the column address processing unit (Fig. 3, para [0028], para [0034]-para [0035]).
Regarding independent claim 13, Ye teaches a semiconductor memory (para [0010]: “semiconductor memory”, see e.g. Fig. 1A: 100 and Fig. 2- Fig. 6 for structures, components, functionality), comprising: 
a memory array (Fig. 1A: 110); 
an input data processing unit (Fig. 1A: 181 input buffer, para [0028]), configured to transmit input data to the memory array (para [0004] and para [0028]); 
an output data processing unit (Fig. 1A: 182 output buffer, para [0028]), configured to read output data from the memory array (para [0004] and para [0028]); and 
a mapping factor generating unit (para [0030], lines 1-3: “random sequence generation unit” which is constituted using “combinational logic” and can instantly provide required “random code”, see also para [0011] and Fig. 1A), configured to generate a mapping factor (para [0030], para [0011]: required “random code”), 
wherein an output of the mapping factor generating unit (Fig. 1A; 170 output) is coupled (output and input are operably coupled) to an output of the input data processing unit (Fig. 1A: 181 output) and an input of the output data processing unit (Fig. 1A: 182 output), and 
the output of the mapping factor generating unit (para [0011]) is further coupled to the memory array (see e.g. Fig. 3 and Fig. 1A in context of para [0011]-0018]), and 
wherein the memory array writes a first result (para [0028], lines 1-13: data during write operation) from logical processing performed on the mapping factor and the input data (para [0028], liens 1-13: “encoding” and para [0011]; 
the output data comprises a second result (para [0028], lines 14-23: data during read operation) from reverse logical processing performed on the first result and the mapping factor (para [0028], lines 14-23: ”decoding” and para [0011]).
Ye is silent with respect to physical connections - out node of mapping unit to output node of input data processing unit and to input node of output data processing unit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use said direct physical connections in circuitry in order to establish associated  signal propagation paths, and increase read, write and system operation speed.
Regarding claim 15, Ye teaches the semiconductor memory of claim 13, wherein the mapping factor generating unit comprises: a random number generator, having an output serving as the output of the mapping factor generating unit, and configured to generate a pseudo random number sequence; wherein the mapping factor comprises the pseudo random number sequence; and a controller, coupled to the random number generator, and configured to control a timing sequence according to which the random number generator generates the pseudo random number sequence. (see claim 1 and claim 3 rejection analysis)
Regarding claim 20, Ye teaches the semiconductor memory of claim 13, wherein the logic processing is an encryption processing configured to encrypt the memory array in accordance with at least one of the output of the row address processing unit, the output of the bank address processing unit, and the output of the column address processing unit.
(See claim 12 rejection analysis)
Regarding claim 21, Ye teaches the semiconductor memory of claim 20, wherein the memory array is configured to be not encrypted during a testing mode (Fig. 1A and Fig. 2-Fig. 6 circuitry configuration teaches this since testing requires faster red/write response and requires test signals for defect isolation).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
YOO (US 2013/0094320 A1): Fig. 1-Fig. 17 and associated disclosure applicable for all claims. Address transforming methods are provided in this prior art. The methods may include generating a power-up signal when a semiconductor memory device is powered-up. The methods may further include generating a randomized output signal in response to the power-up signal. The methods may additionally include transforming bits of a first address in response to the randomized output signal to generate a second address.
Zheng (US 2013/0097403 A1): Fig. 1A-Fig. 7B and associated disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 2, 4-11, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825